Citation Nr: 0214310	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  00-21 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active miliary service from April 30, 1981, 
to June 30, 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

By way of procedural background, the Board observes that a 
July 1994 rating decision denied the veteran's claim for 
service connection for schizophrenia.  He submitted a notice 
of disagreement (NOD) with this determination in August 1994.  
In September 1994, the RO contacted the facility at which the 
veteran stated he had received treatment for schizophrenia, 
and requested the clinical treatment records.  In early 
December 1994, the RO received the requested records.  
However, in a December 1994 letter, the RO advised the 
veteran that the requested records had not been received, and 
asked him to obtain them, although date stamps of July 1995 
and January 1996 are also on the medical records that were 
originally received in December 1994.

In a rating action in January 1996, the RO addressed the 
issue of whether new and material evidence had been submitted 
to reopen a claim for service connection for schizophrenia, 
and determined that the claim should not be reopened.  Later 
that month, the veteran was informed of the RO's 
determination and his right to appeal. 

The veteran submitted a Statement in Support of Claim (VA 
Form 21-4138) in April 1997 and indicated that he was 
"reopening" his claim for service connection for 
schizophrenia.  Following the receipt of private medical 
records, the RO issued a rating decision in March 1998 that 
characterized the issue as whether new and material evidence 
had been submitted to reopen a claim for service connection 
for schizophrenia.  The veteran filed an NOD, and the RO 
issued a statement of the case (SOC) in January 1999 that 
adjudicated this issue.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105 (West 1991 & Supp. 2002); 38 C.F.R. § 20.200 (2002).

In a June 2000 Remand, the Board observed that the veteran's 
August 1994 letter was an NOD as to the July 1994 rating 
action.  The Board noted that, at that point, the RO 
undertook development of the claim.  Further, the Board noted 
that, even though the RO ignored the medical evidence 
received in December 1994, and failed to acknowledge the 
veteran's August 1994 statement, since the veteran had 
submitted an NOD, the RO was obligated to furnish an SOC.  
The Board concluded that the veteran's claim remained open 
and the RO should have addressed the veteran's "reopened" 
claim on a de novo basis, and the Board remanded the 
veteran's claim of entitlement to service connection for 
schizophrenia to the RO to adjudicate without regard to 
finality of the July 1994 rating action.  


FINDINGS OF FACT

The competent and probative medical evidence of record 
demonstrates that a psychiatric disorder was not present in 
service, and the evidence preponderates against a finding 
that any currently diagnosed schizophrenia is related to 
service or any incident of service, including a service-
connected disability.


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by service, 
and no current schizophrenia is proximately due to or the 
result of service-connected disease or injury.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991 & Supp. 2002); Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 
5106-7 (West Supp. 2002)); 38 C.F.R. §§ 3.102, 3.303 (2001); 
66 Fed. Reg. 45,630-632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

When examined for enlistment in January 1981, the veteran 
denied a medical history of having a nervous condition.  A 
psychiatric abnormality was not reported on the entrance 
examination, and the veteran was found qualified for active 
service.  On a report of medical history completed in June 
1981, prior to his discharge from service, the veteran 
checked "yes" to having frequent trouble sleeping, 
depression, or excessive worry and nervous trouble.  When he 
was clinically examined for discharge at that time, a 
psychiatric abnormality was not found.

According to the veteran's Report of Transfer or Discharge 
(DD Form 214), the narrative reason for his separation from 
service was "TRAINEE DISCHARGE PROGRAM (TDP) MARGINAL OR 
NON-PRODUCTIVE".  

Post service, private medical records, dated from 1985 to 
2001, are associated with the claims file and indicate that 
the veteran has a psychiatric disorder, variously diagnosed 
as schizophrenia, schizoaffective disorder and atypical 
psychosis.

Private medical records indicate that, in January 1985, the 
veteran's parents thought he should be evaluated.  He denied 
having sleep, appetite, or social problems.  The clinical 
impression was that no psychiatric disorder could be 
discerned at the time.

According to private medical records dated in February 1985, 
when seen on February 6th, the veteran acknowledged "thought 
broadcasting" and thought his family was plotting against 
him.  His mother said that, since December 1983, the veteran 
had used obscenities, was hostile and defiant, paced all 
night and slept all day, and was eating more.  The clinical 
impression was schizoaffective disorder versus atypical 
psychosis.  When seen on February 11th, schizoaffective 
disorder was diagnosed.  A February 15th record entry 
indicates that the veteran had a one-year history of unusual 
behavior after his brother's December 1983 death.  The 
assessment included a need to rule out atypical psychosis 
with some features of depression.  Three days later, on 
February 18th, the veteran was hospitalized by commitment, 
after demonstrating threatening verbal behavior toward his 
mother.  She again reported a one-year history of significant 
behavior changes after the accidental death of the veteran's 
brother in December 1983.  The veteran was hospitalized until 
early March 1985. 

An April 1985 private medical record reflects that the 
veteran had manifested a period of behavior changes for a 
year after the death of his youngest brother in a motor 
vehicle accident.  The diagnosis included schizophreniform 
disorder.  

In March 1987, the veteran was brought to a private hospital 
due to temper outbursts directed at family members.  The 
record includes a diagnosis of schizophrenia, simple type.

According to a March 1988 report prepared by D.B.P., Jr., 
M.D., the veteran said his nerve problems had begun in 1985.  
The veteran gave a history of being hospitalized in the Army 
Hospital at Fort Leonard Wood, Missouri, and said he had been 
told he was of insufficient aptitude to finish basic 
training.  The pertinent diagnoses in 1988 were 
schizoaffective disorder and major depressive disorder. 

According to records received from the Social Security 
Administration (SSA), in April 1988 the veteran was 
determined to be totally disabled and was awarded benefits.  
The SSA held that the veteran was entitled to disability 
benefits from July 1987, due to schizoaffective disorder and 
obesity.

At his May 2001 personal hearing at the RO, the veteran 
testified that he had experienced no problems prior to 
entering service, and that he was in good physical condition 
when he entered service.  He said that a sergeant yelled at 
him during basic training and caused him to become nervous, 
for which he received counseling for two days.  The veteran 
indicated that, post-service, the SSA had awarded him 
disability benefits effective from 1980.  The veteran 
indicated that his doctors thought his current psychiatric 
disorder was related to service.  The veteran's father 
testified that the veteran did not have problems or need 
counseling prior to entering service.  His father reported 
that, after discharge, the veteran gained weight and his 
behavior changed.

II.  Analysis

A.  Veterans Claims Assistance Act

The appellant has requested service connection for 
schizophrenia.  Before addressing this issue, the Board notes 
that, during the pendency of this claim and appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C. §§ 5100-5103A, 5106-7 (West Supp. 2002)), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new statute revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board to 
consider the matters on appeal in light of the VCAA sections 
codified at sections 5102, 5103 and 5103A is not required).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 2002).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  

As noted, the Board finds that the requirements of the VCAA 
have clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC), and supplemental statement of the case 
(SSOC), issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOC issued by the RO 
clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)). Further, in 
the February 2002 SSOC, the RO advised the veteran of the 
Veterans Claims Assistance Act and the new duty-to-assist 
regulations.  A copy of that SSOC was also sent to the 
veteran's accredited service representative then of record.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
that VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103 (West Supp. 2002)).  
Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed, and that the appellant 
will not be prejudiced by our proceeding to a decision on the 
basis of the evidence currently of record regarding his claim 
for service connection for schizophrenia.

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claim pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Pursuant to 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
active military service.  

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and a 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  While 
the disease need not be diagnosed within the presumptive 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree.  Id.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
This principle has been repeatedly reaffirmed by the United 
States Court of Appeals for the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). 

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The veteran has contended that service connection should be 
granted for schizophrenia.  Although the evidence shows that 
the veteran currently has a psychotic disorder, variously 
diagnosed as schizophrenia, no competent medical evidence has 
been submitted to show that this disability is related to 
service or any incident thereof.  On the other hand, the 
record reflects that his psychiatric examination was normal 
on separation from service, and the first post-service 
evidence of schizophrenia appeared in 1985, nearly 4 years 
after the veteran's separation from service.  Moreover, the 
private medical records reflect that in 1985 the veteran and 
his mother repeatedly gave a one-year history of symptoms, 
and she associated the veteran's symptomatology with his 
brother's accidental death.  That death reportedly occurred 
in December 1983, one and a half years after the veteran's 
military discharge.  In short, no medical opinion or other 
medical evidence relating the veteran's schizophrenia to 
service or any incident of service has been presented.

The Board is aware that the VCAA requires VA to provide a 
medical examination  or obtain a medical opinion when 
necessary to make a decision on the claim.  See VCAA § 3(a) 
(codified at 38 U.S.C.A. 5103A(d) (West Supp. 2002)). In this 
case, the evidence of record clearly shows no psychiatric 
disorder in service, and the assertions of the veteran and 
his parents indicate the onset of significant behavioral 
changes after the unfortunate death of the veteran's brother 
in December 1983.  The medical records disclose the first 
treatment for psychiatric disability, eventually diagnosed as 
schizophrenia, in 1985.  Moreover, although the veteran 
testified that he was awarded Social Security disability 
benefits effective from 1980, that would have been before he 
entered service; the actual SSA records in the file document 
the starting date for benefits as having been in 1987.  Based 
upon this record, the Board finds that there is no competent 
evidence of the veteran's schizophrenia in service or within 
the first post-service year, and that further medical 
examination and/or opinion is not necessary for the 
disposition of this appeal.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claim.  Moreover, the 
preponderance of the probative and objective medical evidence 
now of record militates against a finding that the veteran 
has schizophrenia related to service or any incident thereof, 
including a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5107(a); 38 C.F.R. §§ 3.303, 3.304.  Service 
connection for schizophrenia must be denied.


ORDER

Service connection for schizophrenia is denied.




________________________________
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

